Citation Nr: 0823541	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-28 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Eligibility for VA educational assistance under Chapter 1606, 
Title 10, United States Code.




ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel







INTRODUCTION

The appellant served on active duty from May 2003 to May 
2005.  The appellant also has service in the New Mexico Army 
National Guard (NMARNG).  He had additional duty in the 
Reserve both prior to and after that period of active duty.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Muskogee, Oklahoma, Department of Veterans 
Affairs (VA) Regional Office (RO).

The Board notes that additional relevant evidence was 
received after this case was certified to the Board.  No 
waiver of referral of this evidence to the Agency of Original 
Jurisdiction (AOJ) was received.  See 38 C.F.R. § 20.1304(c).  
However, as the Board is granting the benefits sought on 
appeal no prejudice will result in the Board entering a 
decision on this issue.  See id.    


FINDINGS OF FACT

1.  The appellant joined the Selected Reserves, in this case 
the New Mexico Army National Guard, on February 5, 1998.  The 
appellant was ordered to active duty on May 26, 2003 and 
served on active duty until May 18, 2005.   

2.  The appellant's original expiration of term of service 
(ETS) was August 18, 2005; however, he extended his 
enlistment on August 17, 2005 for a period of 3 years.  


CONCLUSION OF LAW

The requirements for basic eligibility for VA educational 
assistance under Chapter 1606, Title 10, United States Code, 
have been met.  10 U.S.C.A. §§ 16132, 16133, 16134 (West 2002 
& Supp. 2007); 38 U.S.C.A. §§ 3002, 3012 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 21.7540, 21.7550 (2007). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION
I. Duty to Notify and Assist

The Board has considered VA's duty to inform the claimant of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence.  See generally the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5103, 5103A (West 2002)); 38 C.F.R. § 3.159 (2007).  However, 
VA educational programs have their own provisions that 
address notification and assistance.  Under 38 C.F.R. § 
21.1031(b) (2007) "if a formal claim for educational 
assistance is incomplete, or if VA requires additional 
information or evidence to adjudicate the claim, VA will 
notify the claimant of the evidence and/or information 
necessary to complete or adjudicate the claim and the time 
limit provisions of § 21.1032(d)."  The United States Court 
of Appeals for Veterans Claims has held that the VCAA 
notification procedures do not apply in cases where the 
applicable chapter of Title 38, United States Code contains 
its own notice provisions.  See Barger v. Principi, 16 Vet. 
App. 132, 138 (2002) (VCAA notice was not required in case 
involving a waiver request).  Specific VCAA notice was not 
required in this case because the applicable regulatory 
notification procedure was 38 C.F.R. § 21.1031 for 
educational claims, not the VCAA.

II. Montgomery GI Bill Selected Reserve Educational 
Assistance Program

The appellant asserts that he continues to be eligible for VA 
educational benefits under Chapter 1606.  He contends that an 
administrative error caused paperwork to inaccurately reflect 
that he separated from the NMARNG.  

According to the law, educational benefits are available to 
members of the Selected Reserve under Chapter 1606, Title 10, 
United States Code.  To be eligible for Chapter 1606 
benefits, a reservist (1) shall (i) enlist, reenlist, or 
extend an enlistment as a Reserve for service in the Selected 
Reserve so that the total period of obligated service is at 
least six years from the date of such enlistment, 
reenlistment, or extension; or (ii) be appointed as, or be 
serving as, a Reserve officer and agree to serve in the 
Selected Reserve for a period of not less than six years in 
addition to any other period of obligated service in the 
Selected Reserve to which the person may be subject; (2) must 
complete his or her initial period of active duty for 
training; (3) must be participating satisfactorily in the 
Selected Reserve; and (4) must not have elected to have his 
or her service in the Selected Reserve credited toward 
establishing eligibility to benefits provided under 38 U.S.C. 
Chapter 30; and (5) must have met the requirements for a 
secondary school diploma (or an equivalency certificate) 
before applying for educational assistance. 38 C.F.R. § 
21.7540(a).  

For reservists who become eligible for these benefits after 
September 30, 1992, the period of eligibility expires 
effective the earlier of the following dates (i) the last day 
of the 14-year period beginning on the date the reservist 
becomes eligible for educational assistance; or (ii) the date 
the reservist is separated from the Selected Reserve.  
38 C.F.R. § 21.7550(a).  The time limit on eligibility may 
otherwise be affected by extension due to active duty orders, 
completion of term of program, discharge for disability, unit 
deactivated and the provisions of 38 C.F.R. § 21.7551 
(Extended period of eligibility).  Id.; see also 38 C.F.R. 
§ 21.7550(b), (c), (d), (e).  

In this case, a February 2000 Department of Defense Form 2384 
shows that the appellant had basic eligibility to participate 
in the Selected Reserve Educational Assistance Program on 
July 17, 1998.  It was noted that his basic eligibility 
depended up on his serving satisfactorily the complete 6-year 
term in the Selected Reserve.  The appellant began receiving 
educational benefits.  VA received notice that the appellant 
left the Selected Reserve on August 18, 2005 and VA found 
that the appellant was no longer eligible for the educational 
benefits he was receiving.  The appellant disagreed with this 
decision and perfected an appeal.  VA received subsequent 
notice that the appellant was discharged from the Selected 
Reserve effective February 21, 2006.  

The appellant has submitted evidence showing his 
participation in the Selected Reserves after August 18, 2005 
and after February 21, 2006.  A copy of the appellant's oath 
of extension of enlistment shows that on August 17, 2005 he 
extended his enlistment for a period of 3 years, changing his 
ETS to August 8, 2008.  The appellant also submitted Defense 
Finance and Accounting Service Military Leave and Earning 
Statements (LESs) showing receipt of basic pay after February 
21, 2006.  The LESs listed the appellant's ETS as August 16, 
2008 and showed participation in active duty for training and 
inactive duty for training after February 2006.  One LES from 
January 2006 reported payment that period for a reenlistment 
bonus.  The appellant also submitted a copy of orders from 
the State of New Mexico Department of Military Affairs 
Military Division ordering him to annual training with the 
2nd Battalion 217th Infantry during part of June 2006.  

A June 2007 letter from the New Mexico Army National Guard 
Education Services Office states that the appellant has been 
actively serving in the NMARNG without any breaks of service 
and that he reenlisted in this organization on August 17, 
2005 (prior to his ETS) resulting in a new ETS of August 18, 
2008.  The letter stated that the appellant's education 
benefits should not have been terminated as he had reenlisted 
prior to his ETS and that he was still eligible his 
entitlements.  Also of record is a July 2007 letter from the 
New Mexico Adjutant General, a Brigadier General in the 
NMARNG, stating that the appellant was prematurely discharged 
on August 18, 2005 due to an administrative error.  According 
to the Adjutant General the appellant's discharge was 
immediately revoked, his personnel records were reinstated, 
and he has remained a member in good standing ever since.   

Given the above, the Board finds that the appellant continued 
to be eligible for VA educational assistance under Chapter 
1606, Title 10, United States Code after February 21, 2006 
and is still eligible for such benefits.  


ORDER

The appellant is eligible for VA educational assistance under 
Chapter 1606, Title 10, United States Code.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


